Citation Nr: 9933909	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in May 1999.


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
following disabilities:  bilateral hearing loss, rated as 60 
percent disabling; tinnitus, rated as 10 percent disabling; 
and chronic bronchitis, rated as 10 percent disabling; the 
combined disability evaluation is 70 percent.

2.  The veteran has a high school education and two years of 
college education; his past work experience includes a 
position as a laborer; he claims that he became too disabled 
to work in January 1992.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
disabilities render him unemployable.  This claim was 
previously before the Board and remanded in May 1999, for 
additional development.  The requested development has been 
completed, and the case is now ready for appellate review.

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is presently in effect for the following 
disabilities:  bilateral hearing loss, rated as 60 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
chronic bronchitis, rated as 10 percent disabling.  The 
combined disability rating is 70 percent.  The Board finds 
that the veteran meets the percentage requirements set forth 
in 38 C.F.R. § 4.16(a), as his combined disability rating is 
70 percent, including one disability rated at more than 40 
percent.  The remaining question is whether the veteran is 
unable to secure or follow a substantially gainful 
occupation, see 38 C.F.R. § 4.16(a), or whether he is 
entitled to a TDIU on an extra-schedular basis, pursuant to 
38 C.F.R. § 4.16(b).

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in August 
1996, the veteran has a high school education and two years 
of college education; his past work experience includes a 
position as a laborer.  He indicated that he became too 
disabled to work in January 1992.  Other information in the 
veteran's claims folder reveals that his past work experience 
also included a position as a cashier, work at a fruit 
harvesting business, and some unspecified work with the 
Wisconsin Winnebago Business Community.  The Board has 
reviewed the medical evidence of record, and finds that it 
does not support a conclusion that the veteran is entitled to 
a TDIU under 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b). 

Reviewing the medical evidence of record, the Board notes 
that a September 1997 private medical statement from Timothy 
N. Logemann, M.D., indicates that based on the results of a 
stress test, the veteran should avoid heavy physical labor, 
although aerobic activities would not be limited unless it 
causes profound fatigue.

In a September 1997 private medical statement from Dr. John 
H. Noble, M.D., he notes that the veteran has multiple 
complaints referable to his angina and osteoarthritis.  Dr. 
Noble further states that the veteran "is permanently and 
totally disabled from gainful occupation."  In a December 
1997 medical statement from Dr. Noble, he indicates that in 
his opinion, the veteran "is permanently and totally 
disabled from any gainful occupation."  Dr. Noble makes no 
reference to the veteran's service-connected disabilities, 
but rather, refers to a cardiology disorder.  

In an April 1998 private medical statement from Ben Boardman, 
M.D., he opines that the veteran is "permanently and totally 
disabled from any gainful occupation, due to the combination 
of his severe Osteoarthritis resulting in hip and knee pain, 
coupled with Coronary Artery Disease and Myocardial 
Infarction."  Dr. Boardman is silent as to the impact of the 
veteran's service-connected disabilities on his 
employability.  In a May 1998 statement from Dr. Boardman, he 
states that the veteran has multiple complaints regarding his 
angina and osteoarthritis.  He further states that the 
veteran "is permanently and totally disabled from any 
gainful employment."

There are numerous statements of record from the veteran in 
which he indicates that he is unemployable.  For example, in 
a May 1997 statement, the veteran indicates that he will be 
undergoing heart surgery for the second time, and will not be 
working anymore after that operation.  In the veteran's 
substantive appeal, received in May 1998, he indicates that 
he uses a walking cane, and sometimes a wheel chair.  He 
further asks how he is supposed to work while in a wheelchair 
or using a cane, particularly as a construction worker.  In 
other statements of record, the veteran indicates that he is 
only able to walk short distances, and he sometimes has dizzy 
spells.

The Board believes it clear from the above-cited evidence 
that the veteran is unemployable.  However, the underlying 
question is whether he is unemployable due to his service-
connected disabilities.  In this regard, the Board notes that 
VA audiometric examination in March 1998 showed continued 
bilateral moderate to profound sensorineural hearing loss 
with speech recognition scores of 42 percent in the right ear 
and 44 percent in the left ear.  The veteran's service-
connected bilateral hearing loss is clearly severe as 
reflected by the audiometric test results and as also 
recognized by VA in assigning a 60 percent rating.  The 
veteran has also complained of constant tinnitus.  Further, 
VA respiratory examination in March 1998 revealed a 
continuing diagnosis of chronic bronchitis.  However, there 
is no evidence to suggest that the combination of these 
service-connected disabilities render him unemployable.  The 
various medical reports and statements do not document 
suggest that the hearing loss and tinnitus render him unable 
to obtain and retain employment.  Moreover, pulmonary 
function tests in March 1998 not only showed normal 
spirometry, lung volumes and diffusing capacity, but the 
examiner commented that there had actually been some 
improvement in comparison to prior tests.  The veteran did 
complain of dyspnea on exertion and limitation in his ability 
to walk and climb stairs, but the examiner that most of this 
limitation was due to bilateral hip and right knee pain.  

After reviewing the record, the Board is compelled to 
conclude that the preponderance of the evidence is against a 
finding that the veteran is unemployable due to his service-
connected disabilities.  The Board acknowledges the several 
statements from private physicians, referenced above, which 
indicate that the veteran is permanently and totally disabled 
from gainful employment.  However, none of those statements 
indicate that the veteran is unemployable due to his service-
connected bilateral hearing loss, tinnitus, and chronic 
bronchitis.  Rather, the statements indicate that the veteran 
is unemployable due to a heart disorder and other 
musculoskeletal disorders, for which the veteran is not 
service-connected.  At any rate, the evidence of record 
pertinent only to his service-connected disabilities does not 
suggest that substantially gainful employment is precluded in 
light of his education and work experience. 

The Board emphasizes that in claims for TDIU, the focus is 
whether the veteran is unemployable due to his service-
connected disabilities.  See 38 C.F.R. § 4.16; Hatlestad, 5 
Vet. App. at 529.  As shown above, it is the clear opinion of 
trained medical personnel that the veteran is unemployable 
due to nonservice-connected disabilities.  In fact, the VA 
recognized such fact several years ago by finding permanent 
and total disability for nonservice-connected pension 
purposes.  However, the Board finds no evidence to support 
the veteran's assertion that he is unable to work due to his 
service-connected disabilities alone.  In fact, most of the 
veteran's statements appear to focus on nonservice-connected 
disorders as the main cause of his unemployability.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

